Case 19-40883       Doc 538     Filed 03/13/19 Entered 03/13/19 23:00:34               Main Document
                                              Pg 1 of 3


                        UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 In re:                                         )         Case No. 19-40883-659
                                                )
 PAYLESS HOLDINGS LLC, et al.,                  )         Chapter 11
                                                )
                 Reorganized Debtors.           )         Jointly Administered


                               NOTICE OF APPEARANCE AND
                             REQUEST FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that, pursuant to Rules 9007 and 9010(b) of the Federal Rules

 of Bankruptcy Procedure (the “Bankruptcy Rules”), the undersigned appears as attorney for and

 on behalf of Tri-Modal Distribution Services, Inc. (a “Creditor”), and request that they be

 placed on the service list, and, pursuant to Bankruptcy Rule 2002, demand that all orders,

 pleadings, notices, motions, and other documents and papers filed in connection with this case be

 served upon their counsel at the office address set forth below, and that their counsel be added to

 the Master Service List in this case.

                                         William P. Fennell, Esq.
                                         Charles F. Bethel, Esq.
                                         LAW OFFICE OF WILLIAM P. FENNELL, APLC
                                         401 West A Street, Suite 1800
                                         San Diego, CA 92101
                                         Tel: (619) 325-1560
                                         Fax: (619) 325-1558
                                         william.fennell@fennelllaw.com
                                         charles.bethel@fennelllaw.com

          This Notice of Appearance and any subsequent appearance, pleading, claim, or suit is not

 intended nor shall be deemed to waive the Creditor’s: (i) right to have final orders in non-core

 matters entered only after de novo review by a district court judge; (ii) right to trial by jury in


                                                    -1-
Case 19-40883       Doc 538    Filed 03/13/19 Entered 03/13/19 23:00:34             Main Document
                                             Pg 2 of 3


 any proceedings so triable herein or in any case, controversy or proceeding related hereto; (iii)

 right to have the reference withdrawn by the United States District Court in any matter subject to

 mandatory or discretionary withdrawal; or (iv) other rights, claims, actions, defenses, setoffs or

 recoupments to which the Landlords are or may be entitled under agreements, at law, or in

 equity, all of which rights, claims, actions, defenses, setoffs and recoupments expressly are

 hereby reserved.

 Dated: March 13, 2019

                                               By: /s/William P. Fennell
                                               Law Office of William P. Fennell, APLC
                                               William P. Fennell - California State Bar #164210
                                               Charles F. Bethel - California State Bar #126036
                                               401 West A Street, Suite 1800
                                               San Diego, CA 92101
                                               Tel: (619) 325-1560; Fax: (619) 325-1558
                                               Attorneys for Tri-Modal Distribution Services, Inc.




                                                -2-
Case 19-40883      Doc 538     Filed 03/13/19 Entered 03/13/19 23:00:34           Main Document
                                             Pg 3 of 3


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 13th day of March 2019, I caused a true and correct copy of

 the foregoing Notice of Appearance and Demand for Service of Papers to be filed and served

 through ECF notification upon all parties who receive notice in this matter pursuant to the

 Court’s ECF filing system.

                                                             /s/William P. Fennell
                                                             William P. Fennell




                                                -3-
